68 N.Y.2d 855 (1986)
The People of the State of New York, Respondent,
v.
Jerry Ruiz, Appellant.
Court of Appeals of the State of New York.
Decided October 14, 1986.
Robert M. Morgenthau, District Attorney (Donald J. Siewert of counsel), for respondent.
Robert S. Dean and Philip L. Weinstein for appellant.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed for the reasons stated in the memorandum of the Appellate Division (120 AD2d 437).